Citation Nr: 0614180	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  03-13 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the hips and spine.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, in which the RO denied the benefits 
sought on appeal.  Subsequent rating decisions dated in April 
2002 and May 2002 confirmed the denial.  The appellant, who 
had active service from March 1966 to October 1968, appealed 
the January 2002 decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.  

The BVA remanded the appellant's claim in July 2005 in order 
for the appellant to be afforded a hearing before the Board.  
A Travel Board hearing was scheduled in September 2005; 
however, the appellant did not appear.  As such, the case was 
referred back to the Board for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

A preliminary review of the record with regard to the 
appellant's claim of entitlement to service connection for 
degenerative arthritis of the hips and spine discloses a need 
for further development prior to final appellate review.  
Since the most recent Supplemental Statement of the Case 
(SSOC) was issued in July 2003, additional relevant evidence 
was submitted to the Board in March 2006.  Such evidence 
consists of the appellant's service personnel records. 
Although some of the records were previously submitted by the 
appellant and considered by the RO, some of the records were 
not of record when the RO last considered the appellant's 
claim.  

In late March 2006, the Board mailed a request for waiver of 
initial RO consideration of this evidence to the appellant.  
This waiver letter notified the appellant that he had the 
right to have this newly submitted evidence reviewed by the 
agency or original jurisdiction (AOJ) for issuance of an 
SSOC, or that he could waive his right to initial AOJ 
consideration of the newly submitted evidence and request 
that the Board proceed with the adjudication of his appeal.  
In April 2006, the Board received the appellant's response to 
the March 2006 waiver letter, in which the appellant 
indicated his desire for the appeal to be remanded to the AOJ 
for review of the new evidence.  In light of this response, 
the Board must remand the appeal to allow the RO to 
readjudicate the appellant's claim based on the newly 
submitted evidence. Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir 2003).  A 
remand will also allow the RO the opportunity to ensure that 
the appellant has received appropriate VCAA notice regarding 
the merits of his claim. Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The record on appeal indicates the appellant served in 
Vietnam for one year and twenty-six days.  His service 
medical records do not reflect complaints, treatment or 
diagnoses of back problems, hip problems or degenerative 
arthritis while in service.  His DD-214 "Report of Transfer 
or Discharge Form" indicates that the appellant's specialty 
was as an electrician; and his last duty assignment was with 
the engineering maintenance company 1st FSR/FLC.  This form 
also indicates that the appellant received a National 
Defense Service Medal, a Vietnam Service Medal w/1*, and a 
Vietnam Campaign Medal w/device; however, it does not 
reflect commendations involving combat.  

In statements dated in December 2002 and March 2003, the 
appellant asserted that most of his time in Vietnam was spent 
in combat; and that his degenerative arthritis began in 
service as a result of his jumping from LVT tanks and 
helicopters.  He stated that he was involved in at least 15 
to 20 insertions in service that required him to jump with 
full gear from a hovering helicopter; and that he jumped from 
LVT tanks while under fire on at least 100 occasions.  He 
submitted a single page NAVMC 118 record from his personnel 
file that included unit participation notations for certain 
combat actions from September 1967 to August 1968.  As noted 
above, additional personnel records have since been added to 
the record on appeal.

Private medical records dated in February 2002, September 
2002 and March 2003 contained in the claims file provide 
nexus evidence based upon the appellant's statements as to 
what occurred in service.  These records indicated that the 
appellant is permanently disabled because of his degenerative 
arthritis; and that the cause of the appellant's arthritis 
was most probably due to his service activities.   Therefore, 
the sole issue before the Board is whether the appellant 
experienced an injury or event in service that may have 
contributed to or caused his degenerative arthritis.

Due to the appellant's statements and the NAVMC personnel 
record provided by the appellant, the Board has determined 
that the RO should undertake efforts to determine the 
likelihood of the appellant's participation in combat while 
in Vietnam.  In particular, the RO should attempt to 
corroborate the appellant's claimed exposure to trauma by 
jumping from helicopters and tanks while under combat fire in 
Vietnam.

As noted, the record on appeal contains statements dated in 
February 2002, September 2002 and March 2003 that provide 
medical nexus evidence in favor of the appellant's claim 
based upon a history provided by the appellant.  These 
statements indicate that the appellant is permanently 
disabled because of degenerative arthritis; and that the 
cause of the appellant's arthritis was most probably due to 
his service activities.  However, the medical records upon 
which these statements are based are not contained in the 
claims file.  In addition, the Board observes that the 
appellant provided an authorization dated in January 2005 for 
medical records from Gerber Memorial Hospital; and that those 
records also have not been associated with the claims file.  
Prior to readjudicating the appellant's claim, the RO should 
obtain copies of these treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that the appellant 
has been provided notice consistent with the 
requirements of 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b)(1) and Dingess/Hartman 
v. Nicholson, supra, in regards to his 
claim of entitlement to service connection 
for degenerative arthritis of the hips and 
spine.

2.  The appellant should be requested to 
complete an authorization for the release of 
medical records from Pine Medical Group, 
P.C. and Dr. P. Kevin Gerth, M.D., located 
at 230 West Oak Street, Fremont, Michigan, 
49412-1597, and for the medical records of 
Ronald E. Graeser, D.O., located at 990 West 
48th Street, Fremont, Michigan, 49412-9707, 
in order to permit the RO to obtain records 
upon which Drs. Gerth and Graeser based 
their opinions as stated in letters dated in 
February 2002, September 2002 and March 
2003.  The RO should utilize these 
authorizations, as well as the January 2005 
authorization provided by the appellant for 
Gerber Memorial Hospital, to obtain and 
associate the appellant's medical records 
with the claims file.  The appellant should 
also be informed, in the alternative, that 
he may obtain these records himself and 
submit them to the RO.
      
3.  The RO should undertake efforts to 
corroborate the appellant's assertions 
regarding his status as a combat veteran.  
These efforts should include, but are not 
limited to, requesting assistance from the 
appropriate custodian of service department 
records (including unit records and 
temporary tour of duty records); contacting 
Headquarters, United States Marine Corps, 
Personnel Management Support Branch (Code 
MSB 10), Quantico, Virginia 22134; and/or 
contacting the Marine Corps Historical 
Center, Reference Section, Building 58, 
Washington Navy Yard, Washington, DC 20374-
5040.  The RO should also attempt to 
establish the likelihood of the appellant's 
exposure to trauma by jumping from 
helicopters and tanks while under combat 
fire in Vietnam.  

4.  The RO should review the case on the 
basis of all additional evidence of record.  
If the benefit sought is not granted, the 
appellant and his representative should be 
furnished an SSOC, which addresses the 
additional evidence associated with the 
claims file.  The appellant should be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required unless the 
appellant is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  38 U.S.C. 
A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




